Citation Nr: 1716495	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  12-11 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include residuals of excision of lipoma of right hip, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for residuals of excision of lipoma of right hip.

The Board must decide on its own whether new and material evidence sufficient to reopen the claim of entitlement to service connection for a skin disorder, to include residuals of excision of lipoma of right hip, has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The reopened claim for entitlement to service connection for a skin disorder, to include residuals of excision of lipoma of right hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed rating decision issued in February 1971, the RO denied the Veteran's claim for service connection for residuals of excision of lipoma of right hip.

2.  The evidence associated with the claims file subsequent to the February 1971 denial relates to an unestablished fact necessary to substantiate the clam for service connection for residuals of excision of lipoma of right hip, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for residuals of excision of lipoma of right hip.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, to include residuals of excision of lipoma of right hip.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to notify and assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In light of the favorable decision to reopen the Veteran's claim of entitlement to service connection for a skin disorder, to include residuals of excision of lipoma of right hip, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

With respect to the reopened claim, the Board has determined that further development of the record is warranted, so that matter is addressed in the remand that follows this decision. 

Claim to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist.  Id. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a February 1971 rating decision, the RO denied service connection for residuals of surgical removal of lipoma from right hip, noting that although service treatment records showed the Veteran having a lipoma surgically removed from the right greater trochanter in April 1967, no residuals were noted during subsequent service or at separation.  The Veteran's current claim to reopen was received in July 2010.

Evidence of record at the time of the February 1971 rating decision included the Veteran's service treatment records that noted a mass on the right greater trochanter for six months, with a reported injury to the area six months earlier, and a lipoma excised in April 1967.  He was also noted to have an epidermoid or sebaceous cyst in October 1967, and a sebaceous cyst on the right posterolateral chest was noted on his October 1967 separation physical. At that time, he was noted to have undergone removal of a fat pod from the right hip in 1967 with good recovery and no residuals.  On VA examination in January 1971, there was no evidence of a skin disorder or any residuals of the in-service lipoma removal.  

Evidence received subsequent to the February 1971 rating decision includes September 2006 VA outpatient treatment records showing a dry scaly lesion on the arms.  Also noted was an erythematous lesion in both groin areas.  The assessment was a rash in the groin that appeared fungal.  In December 2010, he was seen for an erythematous scaly rash on both feet, in between the toes and lower legs.  The examiner noted that it was more than enough to call tinea, but there could be another associated condition, such as diabetic dermopathy.  Later in December 2010, he was seen for evaluation of pruritic papules on his lower extremities, which he reported had been present for years.  He reported that he had tried over the counter lotions, and noted that he picked at the spots because they itched.  On physical examination, there were erythema areas of scaling with white flaking at sebaceous gland areas of the head neck, and face, as well as erythema with fibrous change at the nose; white stuck on keratotic on appearing papules on upper arms, as well as distinct fungal smell on the legs and feet.  The Veteran was diagnosed with tinea pedis/corpus infection with possible diabetic dermatitis; seborrheic dermatitis; dermatitis or eczema; rosacea; and keratosis.  Treatment records from 2017 show that tinea, seborrheic dermatitis, keratosis and rosacea are still listed in the Veteran's problem list.

As the prior denial was premised on the absence of evidence of a currently demonstrated skin disorder, the subsequently received evidence showing a current diagnosis of a skin disorder relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current skin disorder.  Moreover, the new evidence of a diagnosed skin disorder, in conjunction with the evidence of treatment for a lipoma and an epidermoid or sebaceous cyst in the service treatment records, and the Veteran's reports that he has had continuous problems with his skin since service, is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  Further, this evidence is not cumulative.  Accordingly, the Board finds that new and material evidence has been received, and the claim of entitlement to service connection for a skin disorder, to include residuals of excision of lipoma of right hip, is reopened.  


ORDER

New and material evidence has been presented, and the claim for service connection for a skin disorder, to include residuals of excision of lipoma of right hip, is reopened; the appeal is granted to this extent only.



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The medical evidence of record contains competent evidence of a current skin disorder.  A skin disorder is manifested by symptoms that the Veteran is competent to report.  The Veteran's reports of a skin disorder in service and a continuity of symptomatology provide evidence that a current skin disorder may be related to service.  However, the Board finds that he is not competent to relate his symptomatology to his current skin disorder, as it would require medical expertise to say that the current skin disorder, identified after service, is the result of a skin disorder in service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his skin disorder.  38 C.F.R. § 3.159(a) (1), (2) (2016).  Furthermore, contemporaneous evidence of an ongoing skin disorder in the years following service is not of record, and the Veteran has not been afforded a VA examination in response to his claim.

Accordingly, the Board finds that the Veteran should be afforded a VA skin disorders examination to determine the nature and etiology of any currently demonstrated skin disorder.  38 U.S.C.A. § 5103A (d) (West 2014). 

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated treatment records and add them to the claims file.

2.  Following completion of the above, afford the Veteran an appropriate VA skin disease examination to determine the nature and etiology of any current skin disorder, to include any residuals of an excision of a lipoma of the right hip.  The claims folder should be made available to the examiner for review in connection with the examination, and the examiner should acknowledge such review in the examination report or in an addendum.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current skin disorder is the result of an injury or disease in active service, including the in-service excision of the lipoma of the right hip.

A complete rationale should be given for all opinions and conclusions expressed. The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion. The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion. 

If the examiner cannot provide an opinion without resort to speculation, he or she should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case and provide the Veteran and his representative with appropriate opportunity to respond, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


